Memorandum: On appeal from a judgment convicting him upon a jury verdict of three counts of assault in the third degree (Penal Law § 120.00 [1]) and one count of endangering the welfare of a child (§ 260.10 [1]), defendant contends that County Court abused its discretion in denying his request for youthful offender status. “Having considered the facts and circumstances of this case,” we reject that contention (People v Potter, 13 AD3d 1191 [2004], lv denied 4 NY3d 889 [2005]; see People v Buryta, 85 AD3d 1621 [2011]; see generally CPL 720.20 [1] [a]). We decline to exercise our interest of justice jurisdiction to adjudicate defendant a youthful offender (see generally People v Shrubsall, 167 AD2d 929, 930-931 [1990]). Finally, we note that the certificate of conviction incorrectly recites that defendant was convicted of endangering the welfare of a child under Penal Law § 261.10 (1), and it must therefore be amended to reflect that he was convicted of that crime under Penal Law § 260.10 (1) (see People v Saxton, 32 AD3d 1286 [2006]). Present — Centra, J.E, Fahey, Peradotto, Garni and Lindley, JJ.